Citation Nr: 1639087	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-20 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), for treatment purposes only.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active military service under other than honorable conditions from November 2005 to April 2009.
This matter is on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Veteran initially requested to be afforded a Board hearing on his July 2012 VA Form 9.  However, he later withdrew his hearing request in writing in December 2013.  Accordingly, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.704 (e).

Although a Veteran may only claim service connection for a particular psychiatric disorder, the claim cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board will consider entitlement to all psychiatric diagnoses raised by the record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran contends that he has an acquired psychiatric disorder, claimed as PTSD, that is related to his service.

On March 2010 VA PTSD examination, the examining physician conducted a thorough review of the claims file and an examination of the Veteran.  He noted the Veteran's history of disciplinary problems during service and diagnoses of PTSD and alcohol dependence.  However, he opined that the Veteran did not report a stressor that vlearly met DSM-IV stressor criteria or psychological symptoms that met DSM-IV symptom criteria.  Alcohol dependence, in remission, was diagnosed.

However, in his July 2012 substantive appeal, as noted by the August 2016 Brief Presentation, the Veteran stated that he was treated by non-VA physicians for PTSD.  Accordingly, on remand, the Veteran's private treatment records should be obtained..

If the private treatment records are obtained, an addendum opinion should be requested to determine the nature and etiology of any diagnosed acquired psychiatric disorder, including PTSD.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, who treated the Veteran for his claimed acquired psychiatric disorder. 

After securing any necessary authorization from him, obtain all identified treatment records.  All records and/or responses received should be associated with the claims file (the Veteran himself can also submit all records he believes to be pertinent-this will also expedite the case).

2.  If (and only if) additional, pertinent private treatment records are obtained, an addendum medical opinion should be obtained (from the examiner who previously evaluated the Veteran, if possible), forward the Veteran's claims folder to an examiner for an addendum opinion.  The examiner is requested to review the claims folder, to include this remand.  Unless the examiner finds that a new examination is required, the Veteran need not be examined again.  The examiner should provide the following opinion:

Diagnose any current acquired psychiatric disorder, including PTSD.

a) Is it at least as likely as not (50 percent or more probability) that any acquired psychiatric disorder, had its onset in or is etiologically-related to the Veteran's active duty service? 

b) If the Veteran has a diagnosis of PTSD, the examiner should address the Veteran's in-service stressor(s), to include whether PTSD is related to fear of hostile military or terrorist activity.

The report of examination should include the complete rationale for all opinion(s) expressed. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

If an opinion cannot be rendered without resorting to speculation, the physician should explain why it would be speculative to respond.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim for service connection for an acquired psychiatric disorder should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

